 

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF WISCONSIN

 

UNITED STATES OF AMERICA,

ee

Plaintiff, - . 19 -CR-{ 1 b

Vv. Case No.
[18 U.S.C. §§ 1028(a)(7), 1028(b)(1)(d),
1028(b)(2)(B), 1028(f); 1028A(a)(1);
1029(a)(2), 1029(b)(1), 1029(c)(1)(A)G);
1343; 1349; and 2]

ROBERT A. GORDON,
a/k/a “OfficialJigLord,”

Defendant.

 

INDICTMENT

 

THE GRAND JURY CHARGES THAT:
Allegations Common to All Counts
At times material to this Indictment:
1. Kohl’s Department Stores, Inc., (“Kohl’s”), headquartered in
“Menomonee Falls, Wisconsin, is a retail chain that purchases and sells products in
interstate and foreign commerce.

2. Kohl’s operates hundreds of retail stores across the United States.
Kohl’s also operates a website, Kohls.com, and a mobile device application, “Kohl’s
App,” through which customers may place online orders. For orders placed online,
customers are given the option of picking up the items at a Kohl’s store or having

the items delivered directly to them.

Case 2:19-cr-00115-JPS Filed 06/18/19 Page 1of10 Document 11

 

 
 

3. - Kohl’s operates a customer loyalty rewards program called “Yes2You
Rewards.” Kohl’s rewards program members earn rewards points based on
purchases made at or through Kohl’s. Those points are periodically converted into
“Kohl’s Cash.” A certificate with the amount of Kohl’s Cash, along with a bar code
number, PIN number, and expiration date (which is usually 30 days after
issuance), is periodically emailed to the member. Kohl’s customers and rewards
program members can also earn Kohl’s Cash certificates directly based on the
amount of money spent at or through Kohl’s.

4. Loyalty rewards program members can view and print their Kohl’s
Cash certificates by setting up an account through Kohls.com or the Kohl’s App.
Members create a username (an email address) and a unique password to access
their account. Each account includes a “wallet,” which holds the total amount of
Kohl’s Cash available to the member.

5. | The member can redeem Kohl’s Cash for purchases at a Kohl’s store or
online through Kohls.com or the Kohl’s App. If there is a balance left after
application of Kohl’s Cash to a purchase, the member can apply another payment
form, such as a credit card.

6. Online orders placed through Kohl’s website or through the Kohl’s App
generate wire transmissions that are sent via the internet to and through
computer servers controlled by Kohl’s outside the State of Wisconsin.

7. Information regarding members Kohl’s Cash, including available

balance, is stored on computer servers controlled by Kohl’s located in the Eastern

2

Case 2:19-cr-00115-JPS Filed 06/18/19 Page 2of10 Document 11

 
 

 

District of Wisconsin. All purchases of Kohl’s merchandise, whether in a store or
online, that involve the use or attempted use of Kohl’s Cash certificates trigger a
computer-generated validation check of the Kohl’s Cash certificate. That validation
check requires wire transmissions to be sent via the internet to and through Kohl’s
computer servers located in the Eastern District of Wisconsin.

COUNTS ONE THROUGH FOUR

THE GRAND JURY FURTHER CHARGES THAT:

8. From in or about June 2018, and continuing through at least May 19,
2019, in the Eastern District of Wisconsin and elsewhere,

ROBERT A. GORDON, a/k/a “OfficialJigLord,”
with intent to defraud, knowingly devised and participated in a scheme to defraud
Kohl’s and Kohl’s loyalty reward program members and to obtain money and
property by means of materially false and fraudulent pretenses and
representations.

9. The essence of the scheme to defraud was to obtain, by false and
fraudulent presentences and representations and without lawful permission, the
value of Kohl’s Cash certificates issued by Kohl’s to other people and then profit
from those stolen certificates.

The Scheme to Defraud

10. As part of the scheme, the defendant used, attempted to use, and aided

and abetted the use of stolen usernames and passwords of Kohl’s loyalty rewards

program members to access those members’ Kohl’s accounts as if he was the

3

Case 2:19-cr-00115-JPS Filed 06/18/19 Page 3 o0f10 Document 11

 

 
 

 

legitimate account holder, and steal Kohl's Cash certificate information by false and
fraudulent pretenses and representations.

11. As further part of the scheme, the defendant fraudulently used the
stolen Kohl’s Cash certificate information on the false presentence that he was
legitimately entitled to use such information, to place orders for Kohl’s products,
which he then used for his own benefit.

12. As further part of the scheme, the defendant advertised and sold stolen
Kohl’s Cash certificates through the Twitter account @OfficialJigLord. For the
sales, the defendant would receive requests and transmit stolen Kohl’s Cash
information through Twitter direct messages.

13. Asaresult of the scheme, the defendant caused loss to Kohl’s loyalty
reward members who were temporarily and permanently unable to use the Kohl’s
Cash certificates.

14. Asaresult of the scheme, the defendant caused Kohl’s to incur actual
and potential losses exceeding $300,000 due to Kohl’s honoring stolen Kohl’s Cash
certificates that were used and sold by the defendant, and reimbursing loyalty
reward program members whose stolen Kohl’s cash certificates were used and sold

by the defendant.

Case 2:19-cr-00115-JPS Filed 06/18/19 Page 4 of 10 Document 11

 
 

 

Wire Executions
15.  Onor about the dates indicated below, in the State and Eastern
District of Wisconsin and elsewhere,
ROBERT A. GORDON, a/k/a “OfficialJigLord,”
for the purpose of executing the scheme described above and attempting to do so,
knowingly caused to be transmitted by means of wire communication in interstate
commerce the signals and sounds described below, each transmission constituting

a separate count:

 

 

 

 

 

 

Count Date Description of wire transmission
1 11/20/2018 Kohl’s Online Order #5872840937
2 12/27/2018 Kohl’s Online Order #5892010593
3 08/07/2019 Kohl’s Online Order #5904946102
4 04/03/2019 | Kohl’s Online Order #5909659930

 

 

 

 

 

Each in violation of Title 18, United States Code, Section 1348, 13849, and 2.

Case 2:19-cr-00115-JPS Filed 06/18/19 Page5of10 Document 11

 
 

COUNT FIVE
(Trafficking Unauthorized Access Devices)

THE GRAND JURY FURTHER CHARGES THAT:

From in or around June 2018, through on or about May 19, 2019, in the State

 

and Eastern District of Wisconsin and elsewhere,

ROBERT A. GORDON, a/k/a “OfficialJigLord,”
knowingly and with intent to defraud, trafficked in, and attempted to traffic in, one
or more unauthorized access devices, namely, Kohl’s Cash certificates, and by such
conduct, during that same time period, obtained and attempted to obtain anything
of value aggregating $1,000 or more, such conduct affecting interstate and foreign

commerce.

In violation of Title 18, United States Code, Sections 1029(a)(2), 1029(b)(1),

1029(c)(1)(A)@, and 2.

 

Case 2:19-cr-00115-JPS Filed 06/18/19 Page 6of10 Document 11
 

COUNTS SIX THROUGH TEN
(Identity Theft)

THE GRAND JURY FURTHER CHARGES THAT:

On or around the following dates, in the State and Eastern District of
Wisconsin and elsewhere,

ROBERT A. GORDON, a/k/a “OfficialJigLord,”

knowingly possessed, used, and transferred, and attempted to possess, use, and
transfer, in and affecting interstate and foreign commerce, without lawful
authority, a means of identification of another person, namely, Kohl’s Cash
certificates, with the intent to commit, and to aid and abet, and in connection with
Access Device Fraud in violation of 18 U.S.C. §§ 1029(a)(2), and Wire Fraud in
violation of 18 U.S.C. § 1348, and as a result of the offense, obtained and attempted

to obtain anything of value aggregating $1,000 or more during any 1-year period.

 

 

 

 

 

 

 

Count Date Means of Identification
6 11/20/2018 Kohl’s Cash #xx4640 issued to J.R.
7 12/27/2018 Kohl’s Cash #xx3452 issued to M.F.
8 03/07/2019 Kohl’s Cash #xx0714 issued to M.L.
9 04/03/2019 Kohl’s Cash #xx8226 issued to C.L.
10 04/03/2019 Kohl’s Cash #xx8344 issued to C.B.

 

 

 

 

 

Each in violation of Title 18, United States Code, Sections 1028(a)(7),

(b)(1)(d), (b)(2)(B), ), and 2.

Case 2:19-cr-00115-JPS Filed 06/18/19 Page 7 of 10 Document 11

 
 

 

COUNTS ELEVEN THROUGH FOURTEEN

(Aggravated Identity Theft)

THE GRAND JURY FURTHER CHARGES THAT:

On or about the dates listed below, in the State and Eastern District of

Wisconsin and elsewhere,

ROBERT A. GORDON, a/k/a “OfficialJigLord,”

knowingly possessed, used, and transferred, without lawful authority, a means of

identification of another person, namely stolen Kohl’s Cash certificates issued by

Kohl’s to an individual with the below-listed initials, during and in relation to the

below-listed felony offense charged in this Indictment, knowing that the means of

identification belonged to another actual person:

 

 

 

 

 

 

 

 

 

Count Date Felony Offense Initials
11 11/20/2018 Wire Fraud as charged in Count One J.R.
12 12/27/2018 Wire Fraud as charged in Count Two M.F.
13 03/07/2019 Wire Fraud as charged in Count Three . M.L.
14 04/03/2019 Wire Fraud as charged in Count Four C.B.

 

Each in violation of Title 18, United States Code, Sections 1028A(a)(1) and 2.

Case 2:19-cr-00115-JPS Filed 06/18/19 Page 8of10 Document 11

 

 
 

 

FORFEITURE NOTICE

1. Upon conviction of one or more of the wire fraud offenses, in violation
of Title 18, United States Code, Section 1343, set forth in this Counts One through
Four of this Indictment, the defendant, Robert Gordon, shall forfeit to the United
States of America, pursuant to Title 18, United States Code, Section 981(a)(1)(C)
and Title 28, United States Code, Section 2461(c), any property, real or personal,
which constitutes or is derived from proceeds traceable to the offense or offenses.
The property to be forfeited includes, but is not limited to, a sum of money equal to
the proceeds derived from the offense or offenses.

2. Upon conviction of the access device fraud offense, in violation of
Title 18, United States Code, Section 1029, set forth in Count Five of this
Indictment, the defendant, Robert Gordon, shall forfeit to the United States of
America, pursuant to Title 18, United States Code, Sections 982(a)(2)(B) and
1029(c)(1)(C), any property constituting, or derived from, proceeds that the
defendant obtained, directly or indirectly, as a result of the offense, and any
personal property used or intended to be used to commit the offense. The property
to be forfeited includes, but is not limited to, a sum of money equal to the proceeds
derived from the offense.

3. Upon conviction of one or more of the identity theft offenses, in
violation of Title 18, United States Code, Section 1028, set forth in Counts Six
through Ten of this Indictment, the defendant, Robert Gordon, shall forfeit to the

United States of America, pursuant to Title 18, United States Code, Sections

9

Case 2:19-cr-00115-JPS Filed 06/18/19 Page 9of10 Document 11

 
 

982(a)(2)(B) and 1028(b)(5), any property constituting, or derived from, proceeds
that the defendant obtained, directly or indirectly, as a result of the offense, and
any personal property used or intended to be used to commit the offense. The
property to be forfeited includes, but is not limited to, a sum of money equal to the
proceeds derived from the offense.

A. If any of the property described above, as a result of any act or
omission by the defendant: cannot be located upon the exercise of due diligence; has
been transferred or sold to, or deposited with, a third person; has been placed
beyond the jurisdiction of the Court; has been substantially diminished in value; or
has been commingled with other property which cannot be subdivided without
difficulty, the United States of America shall be entitled to forfeiture of substitute
property, including but not limited to the following, pursuant to Title 21, United
States Code, Section 853(p), as incorporated by Title 28, United States Code,

Section 2461(c).

A TRUE BILL:

 

 

 

FOREPERSON
Dated: Elle Lf 2
oo
WOK
MATTHEW D. KRUEGER
United States Attorney
10

Case 2:19-cr-00115-JPS Filed 06/18/19 Page 10 o0f10 Document 11
